Citation Nr: 0601692	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a small capacity 
bladder.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.

(The issue of entitlement to retroactive education assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill) for training with the Austin Police 
Department during the period from September 9, 2000, to 
February 22, 2001, is addressed in a separate decision under 
the same docket number.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2003 and 
September 2004 by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2005, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issues of entitlement to ratings in excess of 10 percent 
for left knee and right shoulder disabilities are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue addressed on appeal.

2.  The medical evidence of record shows the veteran has a 
small capacity bladder that was first manifest in service, 
but that it is unrelated to any injury or disease incurred 
during service.


CONCLUSION OF LAW

A small capacity bladder disability for VA compensation 
purposes was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in June 2004.  All 
identified and authorized evidence relevant to the issues 
addressed in this decision has been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence as to 
these matters is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) 
(2005).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds a small 
capacity bladder disability for VA compensation purposes was 
not incurred in or aggravated by service.  The veteran 
contends that service connection is warranted because he 
first notice increased urinary frequency during active 
service in 1992.  Service medical records reveal that the 
veteran often complained of urinary frequency and nocturia.  
In December 1992, a small capacity bladder was diagnosed.  VA 
examination in July 2004 noted the veteran had a history of 
urinary frequency since 1992 and that a small capacity 
bladder was documented by uroflow study.  It was the 
urologist's opinion that this disorder was not related to 
service.  There is no competent evidence indicating the 
veteran's small capacity bladder was incurred as a result of 
any disease or injury.

While the veteran believes his small capacity bladder was 
either incurred in or aggravated by service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a small capacity 
bladder is denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his increased 
rating claims and of which parties were expected to provide 
such evidence by correspondence dated in April 2003 and May 
2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

In this case, the veteran claims ratings in excess of 10 
percent are warranted for his service-connected left knee and 
right shoulder disorders.  He reported that he experiences 
pain and dysfunction in these joints that is more severe than 
reflected by the present evaluations.  At his personal 
hearing in September 2005 and during VA examination in 
September 2003 he complained of occasional locking of the 
left knee.  The examiner's opinion was left knee degenerative 
joint disease; however, no comments nor findings concerning 
any knee locking were noted.  Although the veteran underwent 
a VA examination pertinent to his right shoulder disability 
in August 2004, the examiner noted that the claims file was 
not available for review and provided no opinion as to any 
additional disability due to pain or dysfunction.  The 
veteran also reported he had received VA treatment at the 
Temple VA medical facility for his right shoulder disorder 
during 2005.  VA treatment records were last obtained and 
associated with the claims file in September 2004.  
Therefore, the Board finds further development is required 
prior to appellate review.  



Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to the claims remaining on 
appeal.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If identified records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to (a) the current nature and severity of 
his service-connected left knee 
disability and (b) the current nature and 
severity of his service-connected right 
shoulder disability.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

The physician should address whether 
there is any objective evidence of left 
knee locking and should express opinions 
concerning whether pain to the left knee 
or right shoulder could significantly 
limit functional ability during flare-ups 
or on repeated use over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


